DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 12/27/2021. Claims 1-12 and 14-18 have been amended. Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2021 and 01/07/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-9 are directed to an apparatus, claims 10-16 are directed to a system, and claims 17-20 are directed to a method. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,

Claim 1 recites: 
	A blockchain integrated station, comprising 
a central processing unit (CPU), wherein the CPU of the blockchain integrated station is configured to perform computation-intensive operations that comprise transaction executing and transaction chaining; and 
	a smart network card of the blockchain integrated station, wherein the smart network card of the blockchain integrated station of the blockchain integrated station comprises a processor different from the CPU of the blockchain integrated station, 
	wherein the smart network card of the blockchain integrated station of the blockchain integrated station replaces the CPU of the blockchain integrated station for performing transaction transferring on behalf of the blockchain integrated station, and 
	the smart network card of the blockchain integrated station of the blockchain integrated station is configured to: 
	receive a transaction of a blockchain network, wherein the blockchain integrated station is a blockchain node of the blockchain network; 
	determine other blockchain nodes of the blockchain network for transferring the transaction; and 
	transfer the transaction to the other blockchain nodes of the blockchain network, wherein the transaction does not need to flow through the CPU of the blockchain integrated station.	
	If a claim limitation, under its broadest reasonable interpretation, covers assigning tasks through the performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or 
	For example, the disclosure establishes the context of a merchant receiving a transaction request (ex. digital rights) with various elements, recording the secure elements on a separate distributed ledger and sending it to other merchants on the network (who control the digital rights for said purchase).  Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, determining and transferring aspects of certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independents Claim 10 and 17 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, block, CPU, processor, network card cache, and smart network card of the blockchain integrated station) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Nothing in the specification shows that what is described in claim 1 (Apparatus), a claim 10 (System) and claim 17 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporate a 

Step 2B. The claimed invention is directed to an abstract idea without significantly more because: 
The claims 1, 10 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, determining and transferring’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘smart network card of the blockchain integrated station’ could be interpreted as rules for routing transaction data.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.
Independent Claim 10 and 17 recite similar features in system form, and therefore will be considered under the same rationale.

Dependent claim analysis:
	Dependent claim 2 further recites “the CPU of the blockchain integrated station is configured to perform computation-intensive operations that comprise storage processing, and the smart network card of the blockchain integrated station of the blockchain integrated station is configured to perform transferring operations that requiring frequent network interaction with other nodes.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are 
Dependent claims 3 and 11 further recite “the processor of the smart network card of the blockchain integrated station of the blockchain integrated station comprises a build-in processor or microprocessor.” This limitation merely describes the parts of the system used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 11 are patent ineligible.
Dependent claims 4, 12, and 18 further recite “the smart network card of the blockchain integrated station of the blockchain integrated station is coupled with a network card cache, the smart network card of the blockchain integrated station of the blockchain integrated station is configured to write the transaction into the network card cache, and the smart network card of the blockchain integrated station of the blockchain integrated station participates in a blockchain consensus based on the transaction in the network card cache.”  The network card cache is an additional element that is used to store data, however, it merely elaborates on the abstract idea identified in the claims above. Therefore, claims 4, 12, and 18 are patent ineligible.
Dependent claims 5, 13, and 19 further recite “perform legality verification for the transaction before transferring the transaction; and in response to determining that the legality verification is passed, transfer the transaction to the other blockchain nodes of the blockchain network.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 13, and 19 are patent ineligible.
Dependent claims 6, 14, and 20 further recite “the smart network card of the blockchain integrated station of the blockchain integrated station is configured to mark the transaction in response to determining that the legality verification is passed.” This limitation merely describes 
Dependent claims 7 and 15 further recite “the smart network card of the blockchain integrated station of the blockchain integrated station is configured to send the transaction to the CPU.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 15 are patent ineligible.
Dependent claims 8 and 16 further recite “receive the transaction from the smart network card of the blockchain integrated station of the blockchain integrated station; determining that the transaction is marked; and in response to determining that the transaction is marked, determine that the transaction passes the legality verification.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 16 are patent ineligible.
	Dependent claim 9 further recites “the CPU is configured to: receive the transaction from the smart network card of the blockchain integrated station of the blockchain integrated station; determining that the transaction is not marked; and in response to determining that the transaction is not marked, perform the legality verification for the transaction.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 9 is patent ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Van et al” (US20180018663) “Van” as applied to claims 1-20 above, and further in view of Nakamura, et al (US20200112427) “Nakamura”.

Regarding claim 1, Van teaches: A [blockchain] integrated station (e.g. Merchant Device 104), comprising a central processing unit (CPU) (e.g. CPU 112b); and 
	wherein the CPU of the [blockchain] integrated station is configured to perform computation-intensive operations that comprise transaction executing and [transaction chaining]; and (Fig. 1, [0027] Servers 102 may be any computing device comprising a processor and non-transitory machine-readable storage medium and capable of performing the various tasks and processes described herein during execution.)
	a smart network card (e.g. secure element of the EMV equipped payment terminal), ([0070] The payment terminal may be, for example, a Point of Sale (POS) terminal equipped with a chip card-reader and EMV access software. This payment terminal obtains the user, chip card information, and sends the information to the EMV issuer to be processed. [0028] Non-limiting examples of the merchant devices/terminal devices 104 may include a secure element terminal device 110 such as a card reader, a mobile device 112a (e.g., POTS landline telephone, cellular telephone, smartphone) having an embedded secure element, a computing device 112b (e.g., desktop, laptop, server, tablet), or any other telecommunications or computing device having an embedded secure element used to communicate with the elements described in system 100. In some embodiments, the secure elements may be any IOT device. The IOT devices may be devices embedded with electronics, software, sensors, actuators, and network connectivity that are inter-networked with each other to enable these devices to collect and exchange data.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the ‘Secure Element’ of Van reads to ‘Smart network card of the blockchain 
	wherein the smart network card of the [blockchain] integrated station comprises a processor (e.g. secure element 110) different from the CPU (e.g. computing device 112b) of the blockchain integrated station (e.g. Merchant devices 104), (Fig. 1,  [0026] FIG. 1 shows components of a secure communication and/or transaction system 100, according to an exemplary embodiment. The secure communication and/or transaction system 100 may include servers 102, merchant devices 104, and databases 106. The merchant devices 104 may include secure element terminal devices 110 and computing devices 112. The servers 102, the merchant devices 104, the databases 106, secure element terminal devices 110, and computing devices 112 are connected to each other through a network 112.)
	wherein the smart network card of the [blockchain] integrated station replaces the CPU of the [blockchain] integrated station for performing transaction transferring on behalf of the [blockchain] integrated station, and ([0028] Merchant devices 104 (terminal devices) may be any computing and/or telecommunications device comprising a processor and capable of performing the various tasks and processes described herein, such as providing a GUI interface to a user/customer to interact with the merchant devices 104. Non-limiting examples of the merchant devices/terminal devices 104 may include a secure element terminal device 110 such as a card reader, a mobile device 112a (e.g., POTS landline telephone, cellular telephone, smartphone) having an embedded secure element, a computing device 112b (e.g., desktop, laptop, server, tablet), or any other telecommunications or computing device having an embedded secure element used to communicate with the elements described in system 100.)
	the smart network card of the [blockchain] integrated station is configured to: ([0024] A secure element may have a memory, a processor, and an operating system 
	receive a transaction of a [blockchain] network, wherein the [blockchain] integrated station (e.g. network server) is a [blockchain] node of the [blockchain] network; ([0057] For example, a hierarchy of certificate and corresponding private keys may be used by a server computer for creating a security framework that establishes trust between all entities involved in execution of a secure communication and/or transaction system that provides merchant users with an ability to perform credit and debit card data capture and for transmitting the data via a network, such as the Internet, in a secure manner. In secure communication and/or transaction process, a secure element is responsible for reading the card data, and immediately encrypting the card data for transmission to several other service providers.)
	determine other [blockchain] nodes of the [blockchain] network for transferring the transaction; and ([0059] In addition, an exemplary activation process 300 of the secure elements of FIG. 3A and FIG. 3B is described as being executed by a single activation server computer in this exemplary embodiment. However, one having skill in the art will appreciate that, in some embodiments, steps may be executed by any number of servers/computing devices operating in a net use distributed model environment. In some cases, an activation server computer executing one or more steps may be programmed to execute various other, unrelated features, where such server computer does not need to be operating strictly as the server computer described herein.)
	transfer the transaction (e.g. financial or firmware elements that are uploaded) to the other [blockchain] nodes of the [blockchain] network ([0060] In a first step 302, on receiving a secure element comprising a unique authentication key, a CA root, and intermediary certificate coming from a factory, a server computer such as mobile device execute a mobile application that initiates a process of the activation of the secure element with an 
	wherein the transaction does not need to flow through the CPU of the [blockchain] integrated station ([0025] In some embodiments, a removable secure element may be uniquely associated with its hosting/terminal device as an embedded-secure element. In some cases, the terminal devices may be constituted by computing devices/machines that communicate with other machines for machine-to-machine applications. In one example, a secure element may be installed, fixedly or not, in a terminal, like a payment processing device such as a card reader or a mobile communication device. Merchants may use the terminal devices for financial and payment transactions, and thereby may be provisioned with financial and payment capabilities. For a secure handling of financial and payment activities, the terminal devices may be provided with the secure elements. The secure elements may further use procedures established to promote security of information stored in the secure element, such as personal financial and payment information, merchant profile information relating to available network services, and the merchant's encoded network identification data.)

	Van does not explicitly teach ‘Blockchain’,  ‘Blockchain Network’ nor Transaction Chaining, however, Nakamura teaches at least ‘Blockchain’, ‘Blockchain Network’, and Transaction chaining: ([0098] The current state of the blockchain 722 and the distributed ledger 720 may be stored in the state database 724. Here, the current state data represents the latest values for all keys ever included in the chain transaction log of the blockchain 722. [0102] Transactions are written to the distributed ledger 720 in a consistent order. The order of transactions is established to ensure that the updates to the state database 724 are valid when they are committed to the network. Unlike a cryptocurrency blockchain system (e.g., Bitcoin, etc.) where ordering occurs through the solving of a cryptographic puzzle, or mining, in this 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van to include the blockchain elements of Nakamura for more security and ease of use. The primary reference teaches transmitting and recording data but does not explicitly recite writing the data to a distributed ledger or a blockchain. However, it is vital that the data be stored in a secure way and the distributed ledger is one of the most secure ways to store data. As 
Nakamura states: 
[0004] A decentralized database such as a blockchain system provides a storage system capable of addressing the drawbacks of a centralized database. In a blockchain system, multiple peer nodes store a distributed ledger which includes a blockchain. Clients interact with peer nodes to gain access to the blockchain. The peer nodes may be controlled by different entities who have different interests and are not necessarily trusting of one another. Furthermore, there is no central authority in a blockchain. Therefore, in order for data to be added to or changed on the distributed ledger in a trusted manner, a consensus of peer nodes must occur. The consensus provides a way for trust to be achieved in a blockchain system of untrusting peer nodes.


	In regards to claims 10 and 17, system claim 10 and method claim 17 correspond generally to apparatus claim 1, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 2, Van further in view of Nakamura teaches: The [blockchain] integrated station according to claim 1, wherein 
	the CPU of the [blockchain] integrated station is configured to perform computation-intensive operations that comprise storage processing, and ([0025] In some embodiments, a removable secure element may be uniquely associated with its hosting/terminal device as an embedded-secure element. In some cases, the terminal devices may be constituted by computing devices/machines that communicate with other machines for machine-to-machine applications. In one example, a secure element may be installed, fixedly or not, in a terminal, like a payment processing device such as a card reader or a mobile 
	the smart network card of the [blockchain] integrated station is configured to perform transferring operations that requiring frequent network interaction with other nodes ([0025] In some embodiments, a removable secure element may be uniquely associated with its hosting/terminal device as an embedded-secure element. In some cases, the terminal devices may be constituted by computing devices/machines that communicate with other machines for machine-to-machine applications. In one example, a secure element may be installed, fixedly or not, in a terminal, like a payment processing device such as a card reader or a mobile communication device. Merchants may use the terminal devices for financial and payment transactions, and thereby may be provisioned with financial and payment capabilities. For a secure handling of financial and payment activities, the terminal devices may be provided with the secure elements. The secure elements may further use procedures established to promote security of information stored in the secure element, such as personal financial and payment information, merchant profile information relating to available network services, and the merchant's encoded network identification data.)

	Van does not explicitly teach ‘Blockchain’ or ‘Blockchain Network’, however, Nakamura teaches at least ‘Blockchain’ and ‘Blockchain Network’:  ([0098] The current state of the blockchain 722 and the distributed ledger 720 may be stored in the state database 724. Here, the current state data represents the latest values for all keys ever included in the chain  [0102] Transactions are written to the distributed ledger 720 in a consistent order. The order of transactions is established to ensure that the updates to the state database 724 are valid when they are committed to the network. Unlike a cryptocurrency blockchain system (e.g., Bitcoin, etc.) where ordering occurs through the solving of a cryptographic puzzle, or mining, in this example the parties of the distributed ledger 720 may choose the ordering mechanism that best suits that network such as chronological ordering.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van to include the blockchain elements of Nakamura for more security and ease of use. The primary reference teaches transmitting and recording data but does not explicitly recite writing the data to a distributed ledger or a blockchain. However, it is vital that the data be stored in a secure way and the distributed ledger is one of the most secure ways to store data. As 
Nakamura states: 
[0004] A decentralized database such as a blockchain system provides a storage system capable of addressing the drawbacks of a centralized database. In a blockchain system, multiple peer nodes store a distributed ledger which includes a blockchain. Clients interact with peer nodes to gain access to the blockchain. The peer nodes may be controlled by different entities who have different interests and are not necessarily trusting of one another. Furthermore, there is no central authority in a blockchain. Therefore, in order for data to be added to or changed on the distributed ledger in a trusted manner, a consensus of peer nodes must occur. The consensus provides a way for trust to be achieved in a blockchain system of untrusting peer nodes.

Regarding claim 3, Van further in view of Nakamura teaches: The blockchain integrated station according to claim 1, wherein 
	the processor of the smart network card of the blockchain integrated station (e.g. secure element of the EMV payment terminal) comprises a build-in processor or microprocessor ([0024] A secure element may have a memory, a processor, and an operating system configured to deny access to its resources to an entity, which is not entitled to the secure element.)


Regarding claim 4, Van further in view of Nakamura teaches: The [blockchain] integrated station according to claim 1, wherein the smart network card of the [blockchain] integrated station is coupled with a network card cache, 
	the smart network card of the [blockchain] integrated station (e.g. secure element of the EMV payment terminal) is configured to write the transaction (e.g. EMV key) into the network card cache (e.g. EMV payment terminal), and ([0070] The payment terminal may be, for example, a Point of Sale (POS) terminal equipped with a chip card-reader and EMV access software. This payment terminal obtains the chip card information, and sends the information to the EMV issuer to be processed. The EMV issuer processes the information and completes the EMV transaction by crediting the merchant and debiting the buyer's account accordingly. For EMV systems, EMV keys are injected into an EMV payment terminal for implementation of the EMV systems.
	Van does not explicitly teach ‘Blockchain’ or ‘Blockchain Network’, however, Nakamura teaches at least ‘Blockchain’ and ‘Blockchain Network’:  ([0098] The current state of the blockchain 722 and the distributed ledger 720 may be stored in the state database 724. Here, the current state data represents the latest values for all keys ever included in the chain transaction log of the blockchain 722. [0102] Transactions are written to the distributed ledger 720 in a consistent order. The order of transactions is established to ensure that the updates to the state database 724 are valid when they are committed to the network. Unlike a cryptocurrency blockchain system (e.g., Bitcoin, etc.) where ordering occurs through the solving of a cryptographic puzzle, or mining, in this example the parties of the distributed ledger 720 may choose the ordering mechanism that best suits that network such as chronological ordering.)

Nakamura states: 
[0004] A decentralized database such as a blockchain system provides a storage system capable of addressing the drawbacks of a centralized database. In a blockchain system, multiple peer nodes store a distributed ledger which includes a blockchain. Clients interact with peer nodes to gain access to the blockchain. The peer nodes may be controlled by different entities who have different interests and are not necessarily trusting of one another. Furthermore, there is no central authority in a blockchain. Therefore, in order for data to be added to or changed on the distributed ledger in a trusted manner, a consensus of peer nodes must occur. The consensus provides a way for trust to be achieved in a blockchain system of untrusting peer nodes.

	In regards to claims 12 and 18, system claim 12 and method claim 18 correspond generally to apparatus claim 4, and recite similar features in system form, and therefore are rejected under the same rationale.
Regarding claim 5, Van further in view of Nakamura teaches: The [blockchain] integrated station according to claim 1, wherein the smart network card of the [blockchain] integrated station is configured to: 
	perform legality verification (e.g. validate the signature) for the transaction before transferring the transaction; and ([0069] In an embodiment, when the service provider server detects that the terminal device firmware on the secure element has to be updated, the service provider server calculates the signature for the terminal device firmware using the secure element signature key and uploads the signature for the terminal device firmware into the secure element. The secure elements then restart and upon restarting of the secure element, the secure element validates the signature. If the signature is valid, terminal device with the secure element boots using new terminal device firmware.)
	in response to determining that the legality verification is passed, transfer the transaction to the other [blockchain] nodes (e.g. merchant users) of the [blockchain] network (e.g. financial servers) ([0025] For a secure handling of financial and payment activities, the terminal devices may be provided with the secure elements. The secure elements may further use procedures established to promote security of information stored in the secure element, such as personal financial and payment information, merchant profile information relating to available network services, and the merchant's encoded network identification data. The terminal devices with secure elements may store data such as personal financial and payment information, merchant profile information relating to available network services, and the merchant's encoded network identification data in a memory, and then allow for the encrypted communication of the data to provide the merchant users of the terminal device with secure network access and protection from fraud and identity theft, and thereby providing greater business flexibility.)
	In regards to claims 13 and 19, system claim 13 and method claim 19 correspond generally to apparatus claim 5, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 6, Van further in view of Nakamura teaches: The [blockchain] integrated station according to claim 5, wherein 
	the smart network card of the [blockchain] integrated station is configured to mark (e.g. sign the verified signature) the transaction in response to determining that the legality verification is passed ([0068] After defining the messages, the messages are then composed into a file and then verified. A prompt signature private key then signs the composed and validated file containing the messages. The signing process of the composed and validated file containing the messages is executed on a server computer. In order to execute the signing process of the composed and validated file containing the messages on the server 
	In regards to claims 14 and 20, system claim 14 and method claim 20 correspond generally to apparatus claim 6, and recite similar features in system form, and therefore are rejected under the same rationale.


Regarding claim 7, Van further in view of Nakamura teaches: The [blockchain] integrated station according to claim 6, wherein 
	the smart network card of the [blockchain] integrated station (e.g. secure element of the EMV equipped payment terminal) is 24U.S. Patent ApplicationAttorney Docket No.: 49438-0142001/A29367USconfigured to send the transaction to the CPU (e.g. POS or EMV equipped payment terminal), ([0066] In some embodiments, after the secure element is activated, a transaction flow is initiated from a point of sale (POS) system comprising a terminal device having a secure element. After the initiation of the transaction flow, transaction data is exchanged between the entities of the POS system and service provider host system. The transaction data exchanged between the entities of the POS system and the service provider host system may be encrypted using one or more transaction working keys. [0070] The payment terminal may be, for example, a Point of Sale (POS) terminal equipped with a chip card-reader and EMV access software.)
	In regards to claim 15, system claim 15 corresponds generally to apparatus claim 7, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 8, Van further in view of Nakamura teaches: The [blockchain] integrated station according to claim 7, wherein the CPU (e.g. POS or EMV equipped payment terminal) is configured to: 
receive the transaction from the smart network card of the [blockchain] integrated station (e.g. secure element of the EMV equipped payment terminal); ([0069] The certificate is then uploaded to a POS application solution server. The POS application solution server may then validate the certificate against a root certificate of the CA that is installed on the POS application solution server. [0070] The payment terminal may be, for example, a Point of Sale (POS) terminal equipped with a chip card-reader and EMV access software.)
	determining (e.g. validate against a root certificate) that the transaction is marked; and (The certificate is then uploaded to a POS application solution server. The POS application solution server may then validate the certificate against a root certificate of the CA that is installed on the POS application solution server.
	in response to determining that the transaction (e.g. financial or firmware elements that are uploaded) is marked (e.g. certified), determine that the transaction passes the legality verification ([0069] When the terminal device firmware is uploaded on the POS application solution server, the POS application solution server loads a vendor certificate and validates a firmware signature.)
  	In regards to claim 16, system claim 16 corresponds generally to apparatus claim 8, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 9, Van further in view of Nakamura teaches: The [blockchain] integrated station according to claim 7, wherein the CPU (e.g. POS terminal) is configured to: 
	receive the transaction (e.g. financial or firmware elements that are uploaded) from the smart network card of the [blockchain] integrated station (e.g. secure element of the EMV equipped payment terminal); ([0011] In some embodiments, upon receipt of secure elements at a facility that complies with trusted security standards safeguarding PIN security and key management such as TR39. ([0069] The certificate is then uploaded to a POS application solution server. The POS application solution server may then validate the certificate 
	determining that the transaction is not marked (e.g. failed the test); and ([0011] In some embodiments, upon receipt of secure elements at a facility that complies with trusted security standards safeguarding PIN security and key management such as TR39, for example a key injection facility (KIF), the secure elements may be manually connected to a computer based secure element initialization system that is provided by a secure element manufacturer. The computer based secure element initialization system may contain a software program and algorithm provided by the secure element manufacturer that may run a test to check if the secure element is tampered with or not. The test result generated on the execution of the software program and algorithm by the computer system may consist of a pass/fail outcome.)
	in response to determining that the transaction is not marked, perform the legality verification for the transaction ([0011] The test result generated on the execution of the software program and algorithm by the computer system may consist of a pass/fail outcome. The execution of the software program and algorithm by the computer system may then load the secure element on a terminal device such as a mobile device or a card reader with a key being injected into the terminal device. The computer may then save the derived keys from the terminal device onto a database of the secure element initialization system. During the key injection (KI) process of the secure element, a computer may also prompt an operator to scan a barcode of the terminal device for authentication of the terminal device.


Response to Arguments
	Applicant argues on page 9 of the response that the Examiner’s comments and suggestions somehow gave the applicant the information to overcome the 35 U.S.C. 101 and 103 
Applicant is hereby notified that Applicant’s remarks do not comply with 37 CFR 1.111(b). See MPEP § 714.02. Therefore, in accordance with MPEP § 714.03, the examiner maintains the rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685